Citation Nr: 1452742	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  The propriety of the severance of service connection for coronary artery disease, effective June 1, 2011.  

2.  Entitlement to a compensable evaluation for pruritus ani and hemorrhoids, prior to October 30, 2007.

3.  Entitlement to an increased evaluation for pruritus ani and hemorrhoids, evaluated as 30 percent disabling from October 30, 2007 to December 12, 2011.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to August 1960 and from October 1961 to August 1962.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2011 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  With respect to the rating warranted for pruritus ani and hemorrhoids the Board observes that in a March 2012 rating decision the rating assigned this disorder was increased to 100 percent effective December 12, 2011.  Hence, this appeal pertains to the rating warranted prior to that date.

A review of the Veteran's Virtual VA electronic claims file reveals VA medical records pertinent to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records.


FINDINGS OF FACT

1. In January 2013, the Veteran withdrew his appeal concerning the propriety of the severance of service connection for coronary artery disease, effective June 1, 2011.

2. The record contains no evidence that, prior to October 30, 2007, the Veteran's symptoms included anal leakage or involuntary bowel movements.  

3. From October 30, 2007 to September 14, 2008, the preponderance of the evidence is against a finding that the Veteran experienced extensive anal leakage or fairly frequent involuntary bowel movements.

4. From September 15, 2008 to December 11, 2011, the evidence is at least evenly balanced as to whether the Veteran's symptoms most nearly approximated extensive anal leakage and fairly frequent involuntary bowel movements.   

5. The preponderance of the evidence is against a finding that the Veteran experienced a complete loss of sphincter control prior to December 12, 2011.  

6. The preponderance of the evidence is against a finding that the symptoms of the Veteran's hemorrhoids most nearly approximated persistent bleeding with secondary anemia or with fissures, or that his hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, at any point during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of the propriety of the severance of service connection for coronary artery disease, effective June 1, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a compensable rating for pruritus ani and hemorrhoids prior to October 30, 2007 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.114, Diagnostic Codes 7332, 7336, 7337 (2014).

3.  The criteria for a rating higher than 30 percent for pruritus ani and hemorrhoids from October 30, 2007 to September 14, 2008 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.114, Diagnostic Codes 7332, 7336, 7337.

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 60 percent rating, but no higher, for pruritus ani and hemorrhoids from September 15, 2008 to December 11, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.114, Diagnostic Codes 7332, 7336, 7337.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated November 2007 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording three VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, private treatment records, and the VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Board will therefore proceed to the merits of the appeal.  


Withdrawal

A Veteran may withdraw a substantive appeal in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board issues a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his representative.  38 C.F.R. § 20.204(c).  

In January 2013, the Veteran submitted a written request to withdraw his appeal on the issue of the propriety of the severance of service connection for coronary artery disease.  

In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review the Veteran's appeal with regard to this issue and it must be dismissed.

Increased Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 1965 rating decision, the RO granted entitlement to service connection with a zero percent disability rating for pruritus ani effective January 15, 1965.  Because 38 C.F.R. § 4.114, Diagnostic Code 7337 requires that pruritus ani be rated under the underlying condition, the Veteran's disability was rated under 38 C.F.R. § 4.114, Diagnostic Code 7332, for impairment of sphincter control.  

Under that Diagnostic Code 7332 a noncompensable rating is assigned when impaired sphincter control is healed or when there is slight impairment without leakage.  A 10 percent rating is assigned when there is constant slight, or occasional moderate leakage.  A 30 percent rating is assigned when there are occasional involuntary bowel movements which necessitate wearing a pad.  A 60 percent rating is assigned when there is extensive leakage and fairly frequent involuntary bowel movements.  Finally, a 100 percent rating is assigned when there is complete loss of sphincter control.  38 C.F.R. § 4.114.
 
In a February 2008 rating decision, the RO denied the Veteran's claim for an increased rating.  The basis for this determination was a December 2007 VA examination in which the examiner found no abnormalities other than a red rash and the Veteran's complaint of chronic discomfort that he treated with hydrocortisone cream.  The examiner specifically found that there was no "drainage."

In an October 2008 rating decision, the RO increased the Veteran's rating to 30 percent, effective October 30, 2007.  That rating decision found that the Veteran experienced "significant fecal leakage that requires wearing a pad," which the RO found warranted a 30 percent rating under Diagnostic Code 7332.  The basis for this determination was a September 15, 2008 VA examination in which the examiner noted the Veteran's report that, despite wearing a pad, he experienced "incontinence to the point that he has to change his underwear 3 or 4 times a day" as well as changing his clothes "several times a day."  Physical examination revealed evidence of fecal leakage, but the lumen was normal.  There were numerous anal fissures noted.  The September 2008 examiner noted that the Veteran's sphincter tone was "poor."  The examiner opined that the appellant's rectal disorder was directly linked to the disorder that he incurred while on active duty.

In the same October 2008 rating decision, the RO granted entitlement to service connection with a zero percent disability rating for hemorrhoids effective March 18, 2008.  

In a March 2012 rating decision, the RO combined the Veteran's ratings for pruritus ani and hemorrhoids and increased the combined rating to 100 percent, effective December 12, 2011.  The March 2012 rating decision found that the Veteran experienced "complete loss of sphincter control," which the RO found warranted a 100 percent rating under Diagnostic Code 7332.  The basis for this determination was a December 12, 2011 VA examination in which the examiner found complete loss of sphincter control.  

In April 2012, the Veteran indicated that he was satisfied with the 100 percent rating but disputed the December 12, 2011 effective date.  This effectively continued his claim for an increased rating with respect to periods prior to December 12, 2011.  Because the effective date of an increased rating may be up to one year prior to the filing of an increased rating claim, the earliest period the law allows the Board to consider for an increased rating is October 30, 2006.  See 38 U.S.C.A. § 5110(b)(2)(West Supp. 2013).  

The Veteran's private medical records contain no mention of treatment for fecal incontinence.  The Veteran's VA medical records show that the Veteran complained in June 2009 that his incontinence was worsening.  Those records also show that the Veteran complained of anal leakage in September 2011 and that he was prescribed medication and physical therapy to treat that disorder.  

The Board has considered the Veteran's lay statements and notes that he is competent to report his own observations with regard to the severity of his symptoms.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's November 2008 lay statement that he has "frequent involuntary bowel movements that occur at least three times per day," and sometimes more, is consistent with the findings of the September 2008 VA examination.  

In a March 2008 statement, the Veteran challenged the adequacy of the December 2007 VA examination.  The December 2007 examiner's report shows that the examiner reviewed the Veteran's medical history, discussed the appellant's symptoms with him, and physically examined the claimant.  In the absence of any evidence that the Veteran's condition on or before December 18, 2007 was worse than that reflected in the examiner's report, that report was an adequate basis for the February 2008 rating decision.  

The Veteran's main argument in favor of entitlement to an increased rating prior to December 2011 is the length of time between his March 2008 notice of disagreement and the December 2011 VA Examination.  The Veteran argues that he is not responsible for this delay and that the 100 percent rating should, therefore, begin on an earlier date.  This argument, however, fails to take into account the fact that the Veteran also received a VA examination in September 2008, just a few months after his notice of disagreement.  Absent evidence that the Veteran's condition was worse than reflected in the three VA examinations he received, the timing of those examinations is not a basis for an increased rating.

The RO assigned a noncompensable rating prior to October 30, 2007.  The December 2007 VA examination, which is the earliest VA examination in the record, showed no report of anal leakage or involuntary bowel movements.  There is no medical evidence to the contrary.  Moreover, unlike the Veteran's lay statements that were later supported by clinical evidence, there is no similar corroborating evidence in this case.  Under Diagnostic Code 7332, without these symptoms, the Veteran's condition merits a noncompensbale disability rating.   

The RO assigned a disability rating of 30 percent from October 30, 2007 to September 15, 2008.  Because the record does not indicate that the Veteran experienced "extensive leakage and fairly frequent involuntary bowel movements" or "complete loss of sphincter control" during that period, no higher rating is warranted under Diagnostic Code 7332.

At the time of the September 15, 2008 VA examination, the Veteran's incontinence required several changes of clothes per day, even with the use of a pad, and his sphincter tone was poor.  The Board finds that these symptoms most closely approximate "Extensive leakage and fairly frequent involuntary bowel movements" and that a 60 percent rating is warranted from September 15, 2008 to December 12, 2011.  The record contains nothing prior to the December 12, 2011 VA examination to indicate that the Veteran experienced a "complete loss of sphincter control," which Diagnostic Code 7332 requires for a 100 percent disability rating.  

The Board considered whether there are any other Diagnostic Codes which could apply to the issues on appeal.  Physical examination has not shown, however, any other diagnoses or significant anal symptomatology that could merit a higher rating.  In particular, there is no evidence throughout the period of this appeal that the Veteran's hemorrhoids met the criteria for a compensable rating.  "Mild or moderate" hemorrhoids merit a noncompensable rating, a 10 percent rating requires that hemorrhoids be "[l]arge or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences," a 20 percent rating requires that hemorrhoids be "[w]ith persistent bleeding and with secondary anemia, or with fissures," and there is no higher rating available.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

There is no evidence that, at any point during the period on appeal, the Veteran's hemorrhoids have been large, thrombotic, or irreducible, nor have they contained excessive redundant tissue.  There is likewise no evidence that the Veteran has experienced secondary anemia at any point during the period on appeal.  Indeed, the December 2007 and September 2008 VA examiners specifically found that there were no signs of anemia.  The December 2007 examiner noted that the Veteran was not complaining of rectal bleeding and, although the September 2008 examiner noted the appellant's statement that he experienced rectal bleeding approximately three times per week, that examiner saw no evidence of bleeding.  

The September 2008 examiner also reported "numerous small anal fissures" but the record contains no evidence that those fissures were part of any hemorrhoid.  The December 2011 VA examiner found that the Veteran's hemorrhoids were "mild or moderate" and that none of the other rating criteria listed above applied.  Because the preponderance of the evidence is against a finding that the symptoms of the Veteran's hemorrhoids met the criteria for a compensable rating at any time during the period on appeal, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating or ratings can be assigned.

As a final matter, the Board has also considered whether the Veteran's pruritus ani and hemorrhoids represent an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.114.  The rating schedule for pruritus ani contemplates rating for the underlying condition.  In this case, the rating schedule accounts for the underlying condition, which is a loss of sphincter control.  The September 2008 examiner found that the Veteran's incontinence was "very off-putting during his career" because he "always needed to be near a bathroom," but the rating schedule also reflects this in assigning a 60 percent disability rating for the appellant's symptoms as reported in that examination.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.

In sum, the preponderance of the evidence of record indicates that the Veteran's pruritus ani and hemorrhoids did not meet the criteria for a compensable rating prior to October 30, 2007; a rating higher than 30 percent from October 30, 2007 to September 14, 2008; and a rating higher than 60 percent from September 15, 2008 to December 11, 2011.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of compensability ratings any higher than those currently existing or assigned herein, that doctrine is not applicable. 


ORDER

The appeal concerning the propriety of the severance of service connection for coronary artery disease, effective June 1, 2011, is dismissed.

Entitlement to a compensable evaluation for pruritus ani and hemorrhoids prior to October 30, 2007 is denied.

Entitlement to an evaluation in excess of 30 percent for pruritus ani and hemorrhoids from October 30, 2007 to September 14, 2008 is denied.

Entitlement to a 60 percent evaluation, but no higher, for pruritus ani and hemorrhoids from September 15, 2008 to December 12, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


